Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 1 of 18 Pageid#: 509




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  JOHN M. HERRMANN and,                          )
  PAMELA SHELTON HERRMANN,                       )
       Plaintiffs,                               )    Civil Action No. 7:19-cv-00827
                                                 )
  v.                                             )      By: Elizabeth K. Dillon
                                                 )          United States District Court Judge
  WELLS FARGO BANK, N.A.                         )
      Defendant.                                 )

                                  MEMORANDUM OPINION

        Pending before the court is Wells Fargo’s motion for judgment on the pleadings (Dkt.

 No. 9) and the Herrmanns’ motion for leave to file a second amended complaint (Dkt. No. 22).

 These matters have been fully briefed and are ripe for resolution. For the reasons stated below,

 the court will grant in part and deny in part the motion for judgment on the pleadings and grant

 the motion for leave to file a second amended complaint.

                                        I. BACKGROUND

 A. Factual Background

        Plaintiffs John M. Herrmann and Pamela Shelton Herrmann are married and reside in

 Blacksburg, Virginia. (Am. Compl. ¶ 4; Dkt. No. 3.). Defendant Wells Fargo is a national bank

 that does business in Virginia. (Id. ¶ 5.) Wells Fargo and Wachovia merged in 2011. (Id. ¶ 8.)

        In December 2006, the Herrmanns obtained a home equity line of credit from Wachovia,

 which was secured by a deed of trust on the Herrmanns’ residence. (Id. ¶ 6–7.) In 2011, Wells

 Fargo began to service this loan. (Id. ¶ 8.) “After Wells Fargo took over servicing the account,

 [the Herrmanns] became frustrated with their inability to understand the monthly statements and

 how their payments were being applied to their account.” (Id. ¶ 12.)




                                                 1
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 2 of 18 Pageid#: 510




        In December 2017, as part of an effort to refinance their debt, the Herrmanns “requested

 a payoff amount.” (Am. Compl. ¶ 14.) Wells Fargo demanded that the Herrmanns pay

 $85,159.97 to mark the account closed and release the deed of trust. (Id. ¶ 15.) The payment

 “included $85,117.97 as the amount that Wells Fargo demanded on the account, and $42.00 to

 record a lien release.” (Id. ¶ 16.) The Herrmanns allege that the amount to pay off the account

 should have been less than $84,000.00. (Id. ¶ 17.) Nevertheless, “[o]n December 12, 2017, [the

 Herrmanns] paid the amount that Wells Fargo demanded.” (Id. ¶ 19.)

        In January 2018, the Herrmanns began to question the payment that Wells Fargo

 demanded and sent multiple written requests inquiring about the payment. (Id. ¶ 20.) The

 Herrmanns state that these letters were Qualified Written Requests (QWRs) under the Real

 Estate Settlement Procedures Act (RESPA), 12 U.S.C. §§ 2601 et seq. (Am. Compl. ¶ 21.) A

 QWR is a “term is defined under RESPA’s home equity account servicing dispute resolution

 provisions governing the duty of servicers to respond to borrower inquiries.” (Id.) The

 Herrmanns state that “[e]ach QWR was also a ‘notice of error’ under 12 C.F.R. § 1024.35(e).”

 (Id.) Wells Fargo sent multiple letters to the Herrmanns in response to these QWRs. Between

 January 2018 and November 2019 Wells Fargo sent the Herrmanns 13 letters about the disputed

 payment, and the Herrmanns claim that each letter failed to resolve the dispute. The

 correspondence between Wells Fargo and the Herrmanns is as follows:

    •   On January 3, 2018, Wells Fargo’s Kelly Nash sent the Herrmanns a letter and a
        spreadsheet that explained how Wells Fargo determined the payoff amount. (Id. ¶ 23–
        24.) The Herrmanns claim this spreadsheet “was riddled with errors” which they tried to
        explain to Wells Fargo. (Id. ¶ 25–26.)

    •   On January 25, 2018, Wells Fargo’s Kyle Gallinger sent the Herrmanns a letter and
        spreadsheet explaining how Wells Fargo calculated the payoff amount. (Id. ¶ 27–28.)
        The spreadsheet attached to this letter differed significantly from the spreadsheet attached
        to the prior letter, but the Herrmanns allege that this spreadsheet also had “numerous
        unexplained and confusing entries.” (Am. Compl. ¶ 32.)

                                                 2
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 3 of 18 Pageid#: 511




    •   On March 19, 2018, Wells Fargo’s Brandi Walker sent a letter stating that Wells Fargo
        has investigated the Herrmanns’ account and found no error. (Id. ¶ 36.) “This letter
        included a copy of the credit agreement and [] explain[ed] how the interest was assessed
        and payments applied,” but “failed to address the discrepancy in how [certain] payments
        were applied, with some going entirely to principal and others going entirely to interest.”
        (Id. ¶ 38–39.)

    •   On April 17, 2018, Wells Fargo’s Tricia Paliswiat sent a letter to the Herrmanns, again
        stating that Wells Fargo had investigated the account and found no error. (Id. ¶ 41–42.)
        Wells Fargo attached a new spreadsheet titled Interest Recalculations for Line of Credit,
        which the Herrmanns claim “was also riddled with errors.” (Id. ¶ 44.)

    •   On June 13, 2018, Wells Fargo’s David Watz sent the Herrmanns a letter again stating
        that Wells Fargo had investigated the account and found no error. (Id. ¶ 49.) The
        Herrmanns claim this letter did not explain why some payments were applied only to
        principal. (Am. Compl. ¶ 50.)

    •   On October 24, 2018, Wells Fargo’s Kelly Marlatt sent the Herrmanns a letter again
        stating that Wells Fargo had investigated the account and found no error. (Id. ¶ 54.) The
        Herrmanns reiterated their objections. (Id. ¶ 58.)

    •   On November 14, 2018, Wells Fargo’s Fahreta Mehmedovic sent the Herrmanns a letter
        reiterating that there was no error. (Id. ¶ 59.) This letter noted that “the recalculation
        summaries that had previously been provided were not a complete transaction history”
        and attached a new, more comprehensive spreadsheet called Recalculations for Line of
        Credit. (Id. ¶ 63–64.) The Herrmanns claim that this spreadsheet was also riddled with
        errors and continued to complain to Wells Fargo. (Id. ¶ 65.)

    •   On January 9, 2019, Wells Fargo’s Fahreta Mehmedovic sent the Herrmanns another
        reiterating that the account had been handled properly. (Am. Compl. ¶ 68–71.) The
        Herrmanns continued to dispute the payoff calculation. (Id. ¶ 74.)

    •   On April 19, 2019, Wells Fargo’s Danielle Santee sent the Herrmanns another letter
        which again explained that the account payments had been handled properly. This letter
        “admitted that the explanations for the interest calculations Wells Fargo had provided in
        its letters of March 19, 2018, and April 17, 2018, were ‘not accurate’ and ‘incorrect.’”
        (Id. ¶ 75–79.) However, the “letter did not address the errors in the recalculation
        summaries that had previously been provided” and therefore, the Herrmanns continued to
        dispute the payment. (Id. ¶ 80–81.)

    •   On July 8, 2019, Wells Fargo’s Kyle Welbourne sent the Herrmanns another letter. This
        letter “acknowledged that Wells Fargo had assigned multiple different representatives to
        respond to Plaintiffs’ concerns,” but “did not address the errors in the recalculation
        summaries that had previously been provided.” (Id. ¶ 82–87.) The Herrmanns continued
        to dispute the payment. (Id. ¶ 88.)

                                                 3
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 4 of 18 Pageid#: 512




    •   On October 1, 2019, Wells Fargo’s Justin Snyder sent the Herrmanns another letter
        reiterating that the account had been handled properly. “Wells Fargo told the Plaintiffs
        that ‘there is nothing additional that can be provided regarding these concerns and
        additional escalations will not change the outcome.’” (Am. Compl. ¶ 92.) Wells Fargo
        explained that the previous spreadsheets only showed regular payments that were made,
        not principal payments. (Id. ¶ 93.) Wells Fargo attached a new chart, “this one
        purporting to show its previously undisclosed allocation of principal and interest
        payments.” (Id. ¶ 94.) The Herrmanns continued to dispute the payoff amount. (Id. ¶
        95.)

    •   On October 18, 2019, Wells Fargo’s Taiya Glas sent the Herrmanns another letter “again
        insisting that it had handled their account properly and that no corrections were
        warranted.” (Id. ¶ 96–98.) Wells Fargo “claimed that it was unable to determine if it had
        provided inconsistent information to the Plaintiffs” and “demanded that the Plaintiffs
        provide additional facts about the contradictory information that Wells Fargo had
        provided them.” (Id. ¶ 99.) The Herrmanns continued to dispute the payoff amount.
        (Am. Compl. ¶ 100.)

    •   On November 25, 2019, Wells Fargo’s Danielle Santee sent the Herrmanns another letter
        again stating that the account had been handled properly. (Id. ¶ 101–02.) Wells Fargo
        told the Herrmanns “that they had not provided any new information that would change
        its earlier responses,” and therefore, Wells Fargo considered the matter resolved and
        would provide no further responses. (Id. ¶ 104–05.)

 The Herrmanns claim that despite all the above listed correspondence, Wells Fargo never

 provided a proper RESPA response to their QWRs. (Id. ¶ 106.) The Herrmanns subsequently

 hired an accountant to interpret the inconsistent information they received from Wells Fargo.

 The accountant determined that the actual payoff amount was far less than what Wells Fargo

 demanded. (Id. ¶ 110.)

 B. Procedural Background

        On December 10, 2019, the Herrmanns filed suit against Wells Fargo alleging a violation

 of RESPA, 12 U.S.C. § 2605(e)(2), for failure to properly respond to QWRs; a violation of

 RESPA, 12 U.S.C. § 2605(k)(1)(E), for failure to follow regulations established by the

 Consumer Financial Protection Bureau; and conversion. (Compl.; Dkt. No. 1; Am. Compl. ¶

 111–19 (Plaintiffs filed an Amended Complaint on January 6, 2020).)

                                                 4
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 5 of 18 Pageid#: 513




        On April 30, 2020, Wells Fargo filed a motion for judgment on the pleadings. (Dkt. No.

 9.) Wells Fargo argues that the Herrmanns RESPA claims fail because RESPA does not apply to

 home equity lines of credit. (Def.’s Br. 2; Dkt. No. 10.) Wells Fargo further argues that the

 Herrmanns QWRs were defective, Wells Fargo fully satisfied its obligations under RESPA by

 providing at least thirteen (13) detailed responses, and the Herrmanns fail to plausibly allege any

 damages resulting from the purported RESPA violation. (Id.) In addition, Wells Fargo argues

 that the conversion claim fails as a matter of law because it is barred by the economic loss rule

 and the Herrmanns fail to allege facts sufficient for conversion. (Id.)

        The Herrmanns filed a response in opposition to the motion for judgment on the

 pleadings. (Pls.’ Resp.; Dkt. No. 11.) The Herrmanns argue that judgment on the pleadings is

 inappropriate because Wells Fargo does not accept all the alleged facts as true. (Id. at 4.)

 Moreover, the Herrmanns argue that RESPA does apply to their home equity line of credit, they

 submitted proper QWRs, Wells Fargo failed to conduct a reasonable investigation, and they have

 adequately pled damages. (Id. at 6–21.) Finally, the Herrmanns reassert that they have

 adequately state a claim for conversion. (Id. at 21.) Wells Fargo has filed a reply in support of

 its motion for judgment on the pleadings. (Def.’s Reply, Dkt. No. 13.)

        On January 4, 2021, the Herrmanns filed a motion for leave to file a second amended

 complaint. (Dkt. No. 22.) The Herrmanns seek to address Wells Fargo’s objections to its

 conversion claim and to its factual allegations in an amended complaint. (Id. at 2.) Wells Fargo

 filed a response objecting to the motion for leave to file a second amended complaint due to

 prejudice. (Dkt. No. 23.) On March 12, 2021, Wells Fargo filed an amendment to its response,

 again arguing that granting the Herrmanns’ motion would be prejudicial and adding that it is also




                                                  5
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 6 of 18 Pageid#: 514




 futile. (Dkt. No. 49.) The Herrmanns filed a reply arguing that leave to amend would be neither

 prejudicial to the defendant nor futile. (Dkt. No. 50.)

                                           II. DISCUSSION

 A. Standard of Review

         “Rule 12(c) of the Federal Rules of Civil Procedure permits a party to move for judgment

 on the pleadings.” Hardy v. Lewis Gale Med. Ctr., LLC, 377 F. Supp. 3d 596, 604–05 (W.D.

 Va. 2019). “In reviewing a Rule 12(c) motion filed by a defendant, the court applies the same

 standard that would apply to a Rule 12(b)(6) motion to dismiss for failure to state a claim.” Id.

 (citing PETA v. U.S. Dep’t of Agric., 861 F.3d 502, 506 (4th Cir. 2017)). “Thus, the court may

 grant the Defendant’s Rule 12(c) motion only ‘if, after accepting all well-pleaded allegations in

 the plaintiff’s complaint as true and drawing all reasonable factual inferences from those facts in

 the plaintiff’s favor, it appears certain that the plaintiff cannot prove any set of facts in support of

 his claim entitling him to relief.’” Id. at 604–05 (quoting PETA, 861 F.3d at 506); see also Bell

 Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 570 (2007) (requiring a complaint to contain facts

 sufficient “to raise a right to relief above the speculative level” and to “state a claim to relief that

 is plausible on its face”).

         On a Rule 12(c) motion, a court is “generally limited to a review of the allegations of the

 complaint itself.” Goines v. Valley Community. Servs. Bd., 822 F.3d 159, 165–66 (4th Cir. 2016)

 (citing Occupy Columbia v. Haley, 738 F.3d 107, 116 (4th Cir. 2013)). “However, [a court may]

 also consider documents that are explicitly incorporated into the complaint by reference and

 those attached to the complaint as exhibits.” Id. (citing Tellabs, Inc. v. Makor Issues & Rights,

 Ltd., 551 U.S. 308, 322 (2007); Fed. R. Civ. P. 10(c)). In addition, a court “may consider a

 document submitted by the movant that was not attached to or expressly incorporated in a



                                                    6
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 7 of 18 Pageid#: 515




 complaint, so long as the document was integral to the complaint and there is no dispute about

 the document’s authenticity.” Id. (citing Sec’y of State For Defense v. Trimble Nav. Ltd., 484

 F.3d 700, 705 (4th Cir. 2007); Am. Chiropractic Ass’n v. Trigon Healthcare, Inc., 367 F.3d 212,

 234 (4th Cir. 2004); Phillips v. LCI Int’l, Inc., 190 F.3d 609, 618 (4th Cir. 1999)). “To be

 ‘integral,’ a document must be one ‘that by its very existence, and not the mere information it

 contains, gives rise to the legal rights asserted.’” Whetstone v. Mayor & City Council of

 Baltimore City, No. CV ELH-18-738, 2019 WL 1200555, at *5 (D. Md. Mar. 13, 2019) (quoting

 Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp. 2d 602, 611 (D.

 Md. 2011)).

 B. RESPA

        1. Applicability to Home Equity Line of Credit

         “The Real Estate Settlement Procedures Act (RESPA) was passed in 1974 in an effort to

 reform the real estate settlement process to ‘insure that consumers throughout the Nation are

 provided with greater and more timely information on the nature and costs of the settlement

 process and are protected from unnecessarily high settlement charges caused by certain abusive

 practices that have developed in some areas of the country.’” Bowman v. Vantium Cap., Inc.,

 No. 4:13-CV-00063, 2014 WL 109463, at *3 (W.D. Va. Jan. 13, 2014) (quoting 12 U.S.C. §

 2601(a)).

        RESPA applies to “federally related mortgage loans.” 12 U.S.C. § 2605(e). RESPA

 defines a “federally related mortgage loan” as any loan (other than temporary financing such as a

 construction loan) which:

        (A) is secured by a first or subordinate lien on residential real property (including
        individual units of condominiums and cooperatives) designed principally for the
        occupancy of from one to four families, including any such secured loan, the



                                                  7
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 8 of 18 Pageid#: 516




          proceeds of which are used to prepay or pay off an existing loan secured by the
          same property; and
          (B)(i) is made in whole or in part by any lender the deposits or accounts of which
          are insured by any agency of the Federal Government, or is made in whole or in
          part by any lender which is regulated by any agency of the Federal Government
          . . . . 12 U.S.C. § 2602(1).

          Regulation X, issued by the Consumer Financial Protection Bureau to implement RESPA

 provides that a “[m]ortgage loan means any federally related mortgage loan, as that term is

 defined in § 1024.2 subject to the exemptions in § 1024.5(b), but does not include open-end lines

 of credit (home equity plans).” 1 12 C.F.R. § 1024.31. Thus, Regulation X appears to narrow the

 definition of a mortgage loan under RESPA to exclude home equity loans.

          Wells Fargo relies on Regulation X to argue that the Herrmanns’ loan is not covered by

 RESPA because it is a home equity line of credit. (Dkt. No. 10 at 5.) The Herrmanns argue that

 Regulation X impermissibly narrows Congress’s definition of a mortgage loan under RESPA.

 (Dkt. No. 11 at 7.) The Herrmanns primarily rely on Hawkins-El v. First Am. Funding, LLC, 891

 F. Supp. 2d 402, 407-08 (E.D.N.Y 2012), and Cortez v. Keystone Bank, Inc., No. 98-2457, 2000

 WL 536666, *10-11 (E.D. Pa. May 2, 2000), to advance their argument.

          In Hawkins-El, the court held that RESPA applied to plaintiff’s home equity line of

 credit. 891 F. Supp. 2d at 407. The court reasoned that “RESPA’s implementing regulations,

 which provide that the qualified written request provision ‘does not include subordinate lien

 loans’” “‘directly conflicts with the language in RESPA that includes subordinated liens in its

 borrower inquiry provisions.” Id. at 408 (quoting Cortez, 2000 WL 536666, at *11) (citing

 MorEquity, Inc. v. Naeem, 118 F. Supp. 2d 885, 901 n.7 (N.D. Ill. 2000) (noting in dicta that the

 regulation conflicts with RESPA)). The court found that the implementing regulation and the



          1
            The definition of a “federally regulated mortgage loan” in 12 C.F.R. § 1024.2 largely mirrors the
 definition in 12 U.S.C. § 2602(1) of RESPA.

                                                           8
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 9 of 18 Pageid#: 517




 statute were incompatible and “[t]herefore, the court follow[ed] RESPA’s more inclusive

 statutory language, because an administrative agency’s regulation is ineffective to the extent it

 conflicts with its parent statute.” Id. (quoting United States v. Larionoff, 431 U.S. 864, 873

 (1977) (“For regulations, in order to be valid must be consistent with the statute under which

 they are promulgated.”)).

        Similarly, in Cortez, the court held that RESPA applies to home equity lines of credit.

 No. 98-2457, 2000 WL 536666, at *11. The court reasoned that “[t]he language in Regulation X

 which exempts from coverage under RESPA home equity lines of credit . . . directly conflicts

 with the language in RESPA which expressly extends a lender’s duties to borrower inquiries

 regarding the ‘servicing’ of any ‘federally related mortgage loan.’” Id. (quoting 12 U.S.C. §

 2605(e)(1)(A)). “Insofar as an agency regulation conflicts with the statute under which it was

 promulgated, the regulation is ineffective.” Id. (citing LaVallee Northside Civic Ass’n v. Virgin

 Islands Coastal Zone Management Comm’n, 866 F.2d 616, 623 (3d Cir. 1989)).

        Wells Fargo argues that not only are Hawkins-El and Cortez not controlling, they were

 decided before the current version of Regulation X was published. (Dkt. No. 13 at 2.) Wells

 Fargo is correct that these cases analyze predecessor regulations to 12 C.F.R. § 1024.31, but

 these predecessor regulations also excluded certain home equity loans from RESPA. See e.g.

 Cortez, No. 98-2457, 2000 WL 536666, at *11 (24 C.F.R “§ 3500.7(f) (exempting open-end

 home equity lines of credit covered by TILA and Regulation Z from good faith estimate of

 settlement costs requirement); § 3500.8(a) (exempting open-end home equity lines of credit

 covered by TILA and Regulation Z from use of HUD settlement statement”). Moreover, in

 2019, well after the current version of Regulation X was published, the Third Circuit Court of




                                                  9
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 10 of 18 Pageid#: 518




  Appeals applied a RESPA analysis to a dispute regarding a home equity loan. Cole v. Wells

  Fargo Bank, N.A., 790 F. App’x 460, 464 (3d Cir. 2019).

         Although this issue has not yet come before the Fourth Circuit, the court is persuaded by

  the reasoning of Hawkins-El and Cortez. Congress’s definition of a federally regulated mortgage

  loan under RESPA includes home equity loans and thus provides such borrowers access to the

  inquiry provisions under RESPA. Regulation X conflicts with this definition by excluding home

  equity loan borrowers from the protections of the RESPA. Therefore, the court will rely on the

  language of the statute and find that the Herrmanns claim regarding their home equity is proper

  under RESPA.

         2. The Herrmanns’ QWRs and Wells Fargo’s Responses

         RESPA empowers borrowers to request certain information from their loan servicers

  regarding their loans by way of a QWR:

         [A QWR is] a written correspondence, other than notice on a payment coupon or
         other payment medium supplied to the servicer, that—
         (i) includes, or otherwise enables the servicer to identify, the name and account of
         the borrower; and
         (ii) includes a statement of the reasons for the belief of the borrower, to the extent
         applicable, that the account is in error or provides sufficient detail to the servicer
         regarding other information sought by the borrower.” 12 U.S.C. § 2605(e)(1)(B).

  When a servicer receives a QWR from a borrower, the servicer must, within 30 days:

         (A) make appropriate corrections in the account of the borrower, including the
         crediting of any late charges or penalties, and transmit to the borrower a written
         notification of such correction (which shall include the name and telephone
         number of a representative of the servicer who can provide assistance to the
         borrower);
         (B) after conducting an investigation, provide the borrower with a written
         explanation or clarification that includes--
                 (i) to the extent applicable, a statement of the reasons for which the
                 servicer believes the account of the borrower is correct as determined by
                 the servicer; and




                                                  10
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 11 of 18 Pageid#: 519




                  (ii) the name and telephone number of an individual employed by, or the
                  office or department of, the servicer who can provide assistance to the
                  borrower; or
          (C) after conducting an investigation, provide the borrower with a written
          explanation or clarification that includes--
                  (i) information requested by the borrower or an explanation of why the
                  information requested is unavailable or cannot be obtained by the servicer;
                  and
                  (ii) the name and telephone number of an individual employed by, or the
                  office or department of, the servicer who can provide assistance to the
                  borrower. 12 U.S.C. § 2605(e)(2).

          “In order to state a claim for a violation of this section of RESPA, ‘a plaintiff must allege

  facts to support that: (1) the defendant is a loan servicer, (2) the plaintiff sent the defendant a

  valid QWR, (3) the defendant failed to adequately respond within the statutory period . . . , and

  (4) the plaintiff is entitled to actual or statutory damages.’” Bowman, No. 4:13-CV-00063, 2014

  WL 109463, at *3 (quoting Arroyo v. Bank of America, N.A., Civil Action No. 1:13–cv–01767,

  2013 WL 3785623, at *3 (N.D. Ga. July 18, 2013)).

          There is no dispute that Wells Fargo is a loan servicer. However, Wells Fargo disputes

  that the Herrmanns have adequately pled the remaining elements necessary for a violation of this

  section of RESPA.

                  i. The QWRs

          A valid QWR is a written correspondence, other than notice on a payment coupon or

  other payment medium supplied by the servicer, that: (1) enables the servicer to identify the

  name and account of the borrower; and (2) “includes a statement of the reasons for the belief of

  the borrower, to the extent applicable, that the account is in error or provides sufficient detail to

  the servicer regarding other information sought by the borrower.” 12 U.S.C. § 2605(e)(1)(B).

  “A servicer may, by written notice provided to a borrower, establish an address that a borrower

  must use to request information in accordance with the [QWR] procedures.” 12 C.F.R. §



                                                    11
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 12 of 18 Pageid#: 520




  1024.36(b). “Based on this regulation, courts have held that where such an address has been

  designated for the receipt of QWRs, the failure to send a request for information to that address

  is fatal to a claim under RESPA.” Nash v. PNC Bank, N.A., No. CV TDC-16-2910, 2017 WL

  1424317, at *7 (D. Md. Apr. 20, 2017) (citing Roth v. CitiMortgage, Inc., 756 F.3d 178, 181–82

  (2d Cir. 2014); Berneike v. CitiMortgage, Inc., 708 F.3d 1141, 1149 (10th Cir. 2013); Lupo v.

  JPMorgan Chase Bank, N.A., No. DKC-14-0475, 2015 WL 5714641, at *6 (D. Md. Sept. 28,

  2015) (granting summary judgment to the defendant where the plaintiff failed to establish that

  the request for information was sent to the address designated for QWRs)).

         Here, Wells Fargo argues that it “provided Plaintiffs with written notice of the sole means

  for requesting information about their account” and the Herrmanns did not send their QWRs to

  the specified address. (Dkt. No. 10 at 7.) Wells Fargo cites the Herrmanns’ April 24, 2017

  account statement which states, “If you’d like to request information, notify us of an error, or

  share any concerns you may have about the servicing of your line, please contact us at P.O. Box

  10335, Des Moines, IA 50306.” (Id.) Wells Fargo provides this account statement as an exhibit

  to its motion for judgment on the pleadings. (Id.) However, as the Herrmanns note, this account

  statement is not attached to or referenced anywhere in the complaint. (Dkt. No. 11 at 11.) Nor is

  the account statement integral to the Herrmanns’ complaint. Therefore, the court will not

  consider the account statement at this time. As such, the Herrmanns have adequately pled that

  they sent valid QWRs to Wells Fargo.

                 ii. Wells Fargo’s Responses

         Pursuant to 12 U.S.C. § 2605(e)(2), a servicer must respond to a QWR by conducting an

  investigation to provide the borrower with a written explanation that provides “a statement of the

  reasons for which the servicer believes the account of the borrower is correct” and any



                                                  12
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 13 of 18 Pageid#: 521




  “information requested by the borrower or an explanation of why the information requested is

  unavailable.” Regulation provides that the servicer’s investigation must be reasonable. 12

  C.F.R. § 1024.35(e)(1)(i)(B). “Given the ordinary meaning of ‘investigation’ and the purpose of

  RESPA, [some courts have] conclude[d] that § 2605(e)(2)(B)–(C) imposes a substantive

  obligation on mortgage loan servicers to conduct a reasonably thorough examination before

  responding to a borrower’s qualified written request.” Wirtz v. Specialized Loan Servicing, LLC,

  886 F.3d 713, 717 (8th Cir. 2018); see also Vilkovsky v. Specialized Loan Servicing, LLC, No.

  2:16-cv-1291, 2017 WL 839493, *6 (W.D. Pa. March 3, 2017); see also Harris v. Nationstar

  Mortg. LLC, No. CV CCB-19-3251, 2020 WL 4698062, at *8 (D. Md. Aug. 13, 2020) (holding

  that plaintiff adequately pled violations of RESPA and Regulation X based on the lack of a

  reasonable investigation); Gillis v. Household Fin. Corp. III, No. GJH-18-3923, 2019 WL

  3412621, at *11 (D. Md. July 29, 2019) (finding that a servicer failed to conduct a reasonable

  investigation where it responded to QWRs with inaccurate account information).

         Here, Wells Fargo argues that it met its obligations under RESPA because it provided

  thirteen detailed responses to the Herrmanns and “more than adequately explained why Wells

  Fargo believed no errors occurred on Plaintiffs’ account.” (Dk.t No. 10 at 9.) In addition, Wells

  Fargo provided “volumes of documents to support its analysis” and “one-by-one addressed

  Plaintiffs’ concerns in a detailed and organized manner.” (Id.) The Herrmanns argue that Wells

  Fargo failed to conduct a reasonable investigation because it provided the Herrmanns with

  “inconsistent and inaccurate explanations.” (Dkt. No. 11 at 17.) In the letter from Wells Fargo

  dated April 19, 2019, the Herrmanns claim that Wells Fargo admitted that some of the

  calculations it provided in its earlier QWR responses were inaccurate. (Am. Compl. ¶ 79.) In

  Wells Fargo’s October 18, 2019 letter, the Herrmanns allege that Wells Fargo “claimed that it



                                                 13
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 14 of 18 Pageid#: 522




  was unable to determine if it had provided inconsistent information to the Plaintiffs.” (Id. ¶ 99.)

  These allegations suggest that Wells Fargo may have failed to conduct a reasonable investigation

  because it provided plaintiffs with incomplete and inaccurate information. The court must accept

  these allegations as true for purposes of this motion. Thus, for these reasons, the Herrmanns

  have adequately pled that Wells Fargo failed to reasonably investigate their account dispute in

  response to their QWRs.

                 iii. Damages

         If a servicer fails to comply with any of the provisions of 12 U.S.C. § 2605, it is liable to

  an individual borrower for “any actual damages to the borrower as a result of the failure” and

  “any additional damages, as the court may allow, in the case of a pattern or practice of

  noncompliance with the requirements of this section, in an amount not to exceed $2,000.” 12

  U.S.C. § 2605(f)(1). “[T]here must be a ‘causal link’ between the alleged violation and the

  [actual] damages.” Renfroe v. Nationstar Mortg., LLC, 822 F.3d 1241, 1246 (11th Cir. 2016).

  “When a plaintiff plausibly alleges that a servicer violated its statutory obligations and as a result

  the plaintiff did not receive a refund of erroneous charges, she has been cognizably harmed.” Id.

  at 1246–47.

         Here, the Herrmanns allege that they suffered actual damages including the overpayment

  on their home equity loan that would have been refunded to them had Wells Fargo reasonably

  investigated their account. Although the Herrmanns also claim other damages, the alleged

  overpayment and failure to refund is sufficient to meet the damages element for the RESPA

  violation. For these reasons, the Herrmanns have sufficiently pled a violation of 12 U.S.C. §

  2605(e), and the court will deny Wells Fargo’s motion for judgment on the pleadings.




                                                   14
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 15 of 18 Pageid#: 523




  C. Conversion

         Wells Fargo argues that the Herrmanns’ conversion claim is barred by the economic loss

  rule. “[T]he economic loss rule is intended to preserve the bedrock principle that contract

  damages be limited to those ‘within the contemplation and control of the parties in framing their

  agreement.’” City of Richmond, Va. v. Madison Mgmt. Grp., Inc., 918 F.2d 438, 446 (4th Cir.

  1990) (quoting Kamlar Corp. v. Haley, 224 Va. 699, 706 (1983)). The economic loss rule

  “prevent[s] a plaintiff from pasting an ill-suited tort label on a set of facts that supports nothing

  more than a breach of contract claim.” Id. The rule “prevents a plaintiff, whose only legitimate

  ground of complaint is that a contract has been breached, from collecting in a tort action both

  economic loss damages and damages generally cognizable in tort.” Id. “[A] party can, in certain

  circumstances, show both a breach of contract and a tortious breach of duty,” but the duty

  “breached must be a common law duty, not one existing between the parties solely by virtue of

  the contract.” Pre-Fab Steel Erectors, Inc. v. Stephens, No. CIVA 6:08-CV-00039, 2009 WL

  891828, at *8 (W.D. Va. Apr. 1, 2009) (quoting Richmond Metro. Auth. v. McDevitt Street

  Bovis, Inc., 256 Va. 553, 558 (1998)); see also Legacy Data Access, Inc. v. Cadrillion, LLC, 889

  F.3d 158, 165 (4th Cir. 2018) (concluding that North Carolina’s economic loss rule barred a

  conversion claim).

         The Herrmanns argue that “the duty Wells Fargo violated did not arise by contract”

  because “[a] cause of action for conversion lies independent of an action for contract, and may

  provide a separate basis, distinct from the contract, upon which one partner may sue another.”

  (Dkt. No. 11 at 22 (quoting PGI, Inc. v. Rathe Prods., Inc., 576 S.E.2d 438, 443 (Va. 2003)).)

  However, as Wells Fargo accurately explains, the Herrmanns rely on PGI which is distinct from

  the instant case. In PGI, “the Court found there was implied contract between the parties for a



                                                    15
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 16 of 18 Pageid#: 524




  joint venture and that to the extent the contract did not govern the party’s rights, the law of

  partnerships would govern – which explicitly carved out an exception for one partner to sue

  another in tort.” (Dkt. No. 13 at 12.) In this case, Wells Fargo and Herrmann had a contract

  regarding the home equity loan in dispute. Wells Fargo’s duty to the Herrmanns regarding the

  loan arose out of that contract, not common law. For that reason, the economic loss rule applies,

  and the court will grant judgment on the pleadings in favor of Wells Fargo regarding the

  conversion claim.

  D. Motion for Leave to File Second Amended Complaint

         Federal Rule of Civil Procedure 15 provides that a party may amend its pleading with

  leave of the court and “[t]he court should freely give leave when justice so requires.” Generally,

  “the leave sought should, as the rules require, be ‘freely given.’” Foman v. Davis, 371 U.S. 178,

  182 (1962). However, the court may deny leave to amend for “undue delay, bad faith or dilatory

  motive on the part of the movant, repeated failure to cure deficiencies by amendments previously

  allowed, undue prejudice to the opposing party by virtue of allowance of the amendment, futility

  of amendment, etc.” Id. “An amendment is futile if the amended claim would fail to survive a

  motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).” Caperton v. Virginia

  Dep’t of Transportation, 2016 WL 4771290, at *4 (W.D. Va. Sept. 12, 2016) (citing Perkins v.

  United States, 55 F.3d 910, 917 (4th Cir. 1995)). “[D]elay alone is not sufficient reason to deny

  leave to amend” and “must be accompanied by prejudice, bad faith, or futility.” Cominelli v. The

  Rector & Visitors of The Univ. of VA, 589 F. Supp. 2d 706, 712 (W.D. Va. 2008) (quoting

  Johnson v. Oroweat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

         Wells Fargo argues that the court should deny the Herrmanns leave to amend their

  complaint because it would be prejudicial and futile. Wells Fargo claims that it would be



                                                   16
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 17 of 18 Pageid#: 525




  prejudicial to grant the motion because “three-hundred and sixty-four days have passed between

  Plaintiffs’ first Amended Complaint and their Motion” and during this time “Wells Fargo has

  expended significant time and resources investigating the facts, briefing the claims and legal

  theories Plaintiffs assert, and preparing for the mediation held in October 2020.” (Dkt. No. 49 at

  5.) While it is true that a great deal of time has elapsed since the Herrmanns filed their first

  amended complaint, the amendments they are seeking directly respond to the arguments Wells

  Fargo made in its motion for judgment on the pleadings. Specifically, the Herrmanns’ proposed

  second amended complaint “removes the conversion claim, details many errors and

  contradictions in Defendant’s explanations for its accounting, [] attached documents to prove

  them . . . [and] drops Plaintiffs’ jury demand and [] claim for punitive damages.” (Dkt. No. 22 at

  2.) Therefore, these amendments should not be a surprise nor prejudicial to Wells Fargo. The

  parties have not yet started discovery, which also suggests that leave to file the amendment

  would not be prejudicial.

         With regard to futility, the court has now ruled on the motion for judgment on the

  pleadings and allowed the RESPA claim to move forward, but not the conversion claim. As

  such, the Herrmanns’ proposed amendment, which adds the breach of contract claim in place of

  conversion, would not be futile. In addition, the court cannot conclude at this juncture that the

  Herrmanns breach of contract claim would fail to survive a 12(b)(6) motion to dismiss. For

  these reasons, the court will grant the Herrmanns motion for leave to file a second amended

  complaint.




                                                   17
Case 7:19-cv-00827-EKD-RSB Document 51 Filed 03/29/21 Page 18 of 18 Pageid#: 526




                                         III. CONCLUSION

         For the reasons stated above, Wells Fargo’s motion for judgment on the pleadings (Dkt.

  No. 9) will be granted as to Count II and denied as to Count I. In addition, the court will grant

  the Herrmanns’ motion for leave to file a second amended complaint (Dkt. No. 22).

         Entered: March 29, 2021.



                                                /s/ Elizabeth K. Dillon
                                                Elizabeth K. Dillon
                                                United States District Judge




                                                  18
